Citation Nr: 1527895	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In that rating decision, the RO continued a previous denial of service connection for PTSD because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Additionally, a review of the record shows that the Veteran has been diagnosed with PTSD as well as other psychiatric disorders, e.g., depression.  In fact, in the October 2007 rating decision service connection for depression was also denied.  Thus, the issue on appeal has been characterized to contemplate the Veteran's psychiatric disorders.  Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000).

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for depression and declined to reopen the claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final.

2.  The evidence submitted since the October 2007 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2007 RO decision, which denied the Veteran's claim of service connection for depression and declined to reopen the claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran originally filed an application for benefits in March 2004, which included a claim of service connection for PTSD.  By a July 2004 rating decision, the RO denied the claim of service connection for PTSD.  Notice was issued, but the Veteran did not appeal.  The decision became final.  Then, the Veteran filed an application, in September 2006, to reopen his claim of service connection for PTSD.

By the October 2007 rating decision, the RO denied the claim of service connection for depression because it found that the evidence did not show that the disorder was the result of service and it denied service connection for PTSD because it found that no new and material evidence had been received.  The Veteran was notified of the October 2007 decision and his appellate rights by a letter later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not appeal the October 2007 decision.  Thus, the October 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 21 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The July 2004 rating decision originally denied the Veteran's PTSD service connection claim because of lack of evidence of an in-service stressor.  The October 2007 rating decision denied the Veteran's claim of service connection for PTSD because no new and material had been received since the last prior final denial of the claim in July 2004.  The claim for depression was denied because it was not shown to be related to service.  The evidence considered in the October 2007 decision included the Veteran's service treatment records (STRs) and personnel file, VA treatment records, and his statements.
Evidence received since the October 2007 decision includes additional VA treatment records, which include diagnoses of PTSD and depression, statements from the Veteran, and letters from VA treatment providers.  One letter, dated in January 2014, from a VA psychologist who indicated that VA treated the Veteran for mental health issues, including PTSD, since July 2002, stated that the Veteran was sexually assaulted in service; was ashamed, fearful, and anxious that he would not be believed even if he reported the assaults; and had PTSD symptoms after separation from the military.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below in the remand section.

ORDER

New and material evidence having been presented, the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened, and to this extent only, the appeal is granted.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  

Regarding the reopened claim of service connection for PTSD, the Veteran alleges that he experienced an in-service stressor involving military sexual trauma.  The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising a veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

While the evidence of record includes post-service VA treatment records showing treatment for a psychiatric disorder, PTSD, and statements from various VA treatment providers which appear to support the Veteran's claim, the Board finds that additional information is necessary prior to adjudicating the claim.

The Veteran's STRs do not contain a diagnosis of, or treatment for, PTSD or any other psychiatric disorder.  The service records, including personnel records, do not document an incident involving an assault or sexual trauma.  However, this absence of documentation is not unexpected in light of the regulations concerning PTSD due to personal assault, which suggest that evidence from sources other than official service records may be necessary to corroborate a veteran's account of a stressor incident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

After review of the record, it does not appear that the Veteran has been afforded a VA examination addressing his psychiatric disorder, to include depression and PTSD, and military sexual trauma.  Therefore, a VA examination addressing the Veteran's psychiatric disorder and military sexual trauma should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The VA medical examiner should squarely address the likelihood of whether the alleged trauma occurred, whether the criteria for a diagnosis of PTSD or any other psychiatric disorder are met, and whether the two are related.

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated, relevant VA treatment records.

2.  Thereafter, schedule the Veteran for psychological testing and a VA psychiatric examination by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should review the historical records for evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

The examiner should review the psychological test results, examine the Veteran, consider previous VA treatment records indicating a diagnosis of PTSD, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis, comment upon the link between the current symptomatology and the Veteran's stressor(s), and specifically address whether the identified stressors are adequate to support a diagnosis of PTSD and whether his symptoms are related to the identified stressors.

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


